EXHIBIT 99.1 FOR IMMEDIATE RELEASE PGT Reports 2008Fourth Quarter and Fiscal Year Results VENICE, FL, February 18, 2009 -PGT, Inc. (NASDAQ:PGTI), the leading U.S. manufacturer and supplier of residential impact-resistant windows and doors, today announced financial results for its fourthquarterand yearended January 3, 2009. “The tightening of credit from the mortgage crisis was one of several factors that took a firm grip on the economy in the fourth quarter causing substantial downward pressure on the home building industry.New home construction slowed to a pace not seen in two decades.Housing starts were down 38% in our core market in the fourth quarter of 2008 compared to 2007, and our sales decreased 9.3%,” said Rod Hershberger, PGT’s President and Chief Executive Officer.“We think the housing market and conditions in the economy will remain difficult, or even worsen in 2009, and it remains to be seen if the federal stimulus package will have beneficial economic effects.Because the timing of any recovery in our industry is uncertain, we recently reduced our workforce and better aligned costs with recent sales levels.Decisions like these are very difficult, but they position us to weather these unprecedented economic times and to continue moving forward with new product offerings and line expansions and to pursue growth opportunities outside of Florida.We continue to believe that we can grow organically by gaining market share, but remain focused on controlling costs and conserving cash.” 2008 FourthQuarter and Fiscal Year Financial Results: (See accompanying financial schedules for financial details and reconciliations of adjusted (non-GAAP) financial measures to their GAAP equivalents.Certain comparisons may be affected by the fact that the 2008 fourth quarterhad14 weeks andthe 2007 fourth quarterhad13 weeks.) § Net sales were $49.3million in the fourth quarter of 2008, a decrease of $5.0 million, or 9.3%,compared to the fourth quarter of 2007.For the year, net sales were $218.6 million, a decrease of $59.8 million, or 21.5%,compared to 2007. § Gross margin percentage in the fourthquarter of 2008was 29.5%, compared to 27.1% in the fourth quarter of 2007, and was 31.2% for 2008, compared to 32.7% in 2007.Gross margin percentage in the fourth quarter of 2008 compared to 2007 improved due to cost savings actions taken during 2008, but decreased for the year due mainly to declining operating leverage from lower sales. § Non-cash impairment charges totaling $94.1 million were recorded in the fourth quarter of 2008, bringing non-cash impairment charges to a total of $187.7 million in 2008. § SG&A was $16.2 millionfor the fourth quarter of 2008, a decrease of $1.8 million from the fourth quarter of 2007, and $63.1 millionfor 2008, a decrease of $13.9 million from 2007.Lower personnel costs from cost-alignment initiatives and lower distribution and selling costs associated with lower sales volumes contributed to the decreases.SG&A was 32.9% of sales for the fourthquarter of 2008 compared to 33.1% in the fourth quarter of 2007and28.9% for 2008 compared to 27.7% in 2007. § There was a net loss in the fourthquarter of 2008 of $83.0 million,compared to a net loss of $4.0 million for the fourth quarter of 2007.For the year of 2008, there was a net lossof $163.0 million, compared to net income of $0.6 million in 2007.The net losses in the fourth quarter and year of 2008 were driven by non-cash impairment charges of $94.1 million in the fourth quarter and $187.7 million for the year and restructuring costs of $0.4 million in the fourth quarter and $2.1 million for the year.Adjusting for these charges and related tax impacts, there was a net loss of $2.3 million in the fourth quarter anda net lossof $1.5 million in2008, compared to an adjusted net loss of $2.6 million in the fourth quarter and adjusted net income of $2.6 millionin2007. § On an adjusted basis, net loss per diluted share for the fourth quarter of 2008 was $0.06, compared to $0.09 in the fourthquarter of 2007.For the full year of 2008, adjusted net losswas$0.05,compared toan adjusted net income of $0.09in 2007. § Adjusted EBITDA for thefourth quarter of 2008 was $3.0 million compared to $3.0 million in the fourth quarter of2007.Adjusted EBITDA for 2008 was $24.4 million compared to $31.7 million in 2007. Commenting on the fourth quarter and fiscal 2008, Jeff Jackson, PGT’s Executive Vice President and Chief Financial Officer, stated, “Economic pressures that began intensifying in the third quarter, further intensified in the fourth quarter having significant negative effects on the housing market and the overall economy.Unemployment continued to rise, home prices fell further, foreclosures increased and credit remained tight, resulting in consumer confidence falling to its lowest level in more than a decade.Our sales continued to be impacted in the fourth quarter as sequential quarter sales fell $5.0 million.For the year, sales fell to $218.6 million from $278.4 million in 2007.The resulting decrease in our ability to leverage fixed costs negatively affected our results.Despite a sales decrease of $59.8 million, our adjusted EBITDA fell only $7.2 million due to the actions we took to adjust our cost structure and operational improvements.” Mr.
